

	

		III

		109th CONGRESS

		2d Session

		S. RES. 371

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Thomas (for himself,

			 Mr. Bingaman, Mr. Dorgan, Mr.

			 Burns, Mr. Allard,

			 Mr. Johnson, Mr. Reid, Mr.

			 Martinez, Mr. Inhofe,

			 Mr. Salazar, Mr. Baucus, Mr.

			 Craig, Mr. Enzi,

			 Mr. Stevens, Mr. Allen, Mr.

			 Ensign, Mr. Thune,

			 Mr. Bennett, Mr. Frist, and Mr.

			 Crapo) submitted the following resolution; which was referred to

			 the Committee on the

			 Judiciary

		

		

			April 5, 2006

			Committee discharged; considered and agreed

			 to

		

		RESOLUTION

		Designating July 22, 2006, as

		  National Day of the American Cowboy.

	

	

		Whereas pioneering men and women, recognized as cowboys,

			 helped establish the American West;

		Whereas that cowboy spirit continues to infuse this

			 country with its solid character, sound family values, and good common

			 sense;

		Whereas the cowboy embodies honesty, integrity, courage,

			 compassion, respect, a strong work ethic, and patriotism;

		Whereas the cowboy loves, lives off of, and depends on the

			 land and its creatures, and is an excellent steward, protecting and enhancing

			 the environment;

		Whereas the cowboy continues to play a significant role in

			 the culture and economy of the United States;

		Whereas approximately 800,000 ranchers are conducting

			 business in all 50 States and are contributing to the economic well being of

			 nearly every county in the Nation;

		Whereas rodeo is the sixth most-watched sport in the

			 United States;

		Whereas membership in rodeo and other organizations

			 encompassing the livelihood of a cowboy transcends race and sex and spans every

			 generation;

		Whereas the cowboy is an American icon;

		Whereas to recognize the American cowboy is to acknowledge

			 the ongoing commitment of the United States to an esteemed and enduring code of

			 conduct; and

		Whereas the ongoing contributions made by cowboys to their

			 communities should be recognized and encouraged: Now, therefore, be it

		

	

		That the Senate—

			(1)designates July

			 22, 2006, as National Day of the American Cowboy; and

			(2)encourages the

			 people of the United States to observe the day with appropriate ceremonies and

			 activities.

			

